UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): 8-10-10 (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation) 0-8176 (Commission File Number) 95-1840947 (I.R.S. Employer Identification No.) One Wilshire Building 624 South Grand Avenue, Suite 2900 Los Angeles, CA 90017-3782 (Address of principal executive offices) (Zip Code) (213) 929-1800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report date) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 425 under the Securities Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On Aug. 10, 2010 a news release was issued announcing that Linda Griego has been elected chairman of the board The information contained in the news release is incorporated herein by reference and furnished as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description News Release issued Aug. 10, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. SOUTHWEST WATER COMPANY (Registrant) By: /s/ William K. Dix Name: William K. Dix
